     1
  2
  3
  4
  5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
         UNITED STATES OF AMERICA,                     Case No.: ~` ~~lj~     ~~._ p~
11                                                                                 i'
                              Plaintiff,               ORDER OF DETENTION PENDING
12                                                     FURTHER REVOCATION
                     v.                                PROCEEDINGS
13                                                      FED.R. CRIM.P. 32,1(a)(6); 18
14'      ~~s~ ~~             Defendant.
                                                        .S.C. § 3143(a)(1))

15
16           The defendant having been arrested in this District pursuant to a
                                                                                 warrant
17 issued by the United States District Court for the S~ ~ ~~~
                                                                    District of
18        ~   ~~~~for alleged violations) ofthe terms and conditions of probation
19 or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of
                                                                                  Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(x)(1), the Court finds
                                                                    that:
22 A. (~       The defendant has not met his/her burden of establishing by clear
                                                                                    and
23             convincing evidence that he/she is not likely to flee if released
                                                                                 under 18
24             U.S.C. § 3142(b)or(c). This finding is based on the following:
25            (~          information in the Pretrial Services Report and Recommendation
26            (~()        information in the violation petition and reports)
27            (~      the defendant's nonobjection to detention at this time
28             O          other:


                                                   1
     1         and/ or
     2 B.(~    The defendant has not met his/her burden of establishing by clear and
     3         convincing evidence that he/she is not likely to pose a danger to the
  4            safety of any other person or the community if released under 18 U.S.C
                                                                                       .
     5         § 3142(b)or (c). This finding is based on the following:
  6           (~     information in the Pretrial Services Report and Recommendation
  7           (~     information in the violation petition and reports)
  8           (~     the defendant's nonobjection to detention at this time
  9~          () other:
 10
 1 1 IT THEREFORE IS ORDERED that the defendant be detai
                                                         ned pendi         ng the further
 12 revocation proceedings.
 13~
14 Dated:
              ~~.n ~~- J ~ ~ 2~ Z.c7
15~                    1
                                                  United States Magistrate Judge
16 I~
17
18i
19
20
21 ~
22 i
23
24
25
26
27
28


                                             2
